Citation Nr: 0119762	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
multiple sclerosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  While the veteran has complaints of imbalance, falling, 
and patchy numbness, his disability is not productive of 
incomplete or complete paralysis of any cranial nerves or 
peripheral nerves. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for multiple sclerosis have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.1-4.14 (2000); 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his multiple sclerosis does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences weakness 
and instability in his lower extremities and muscle spasms in 
his upper and lower extremities and his face.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran a VA 
examination, as well as obtained relevant treatment records.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
("[I]f BVA determines that [an] omission . . . did not 
prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").  As such, the Board finds that the duty to 
assist was satisfied, and the Board will proceed with a 
disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a January 1998 rating decision granted the 
veteran service connection for multiple sclerosis with left-
sided numbness and assigned a 30 percent disability rating.  
In November 1999, the veteran submitted a claim for an 
increase, which was denied in a May 2000 rating decision.  
The veteran filed a Notice of Disagreement and submitted an 
additional private medical record.  The RO issued a Statement 
of the Case, and the veteran perfected his appeal. 

The evidence of record consists of a VA examination report, 
VA medical records, and private medical records.  A VA 
examination was performed in conjunction with this appeal in 
December 1999.  VA medical records dated August 1998 through 
October 1999 have been associated with the veteran's claims 
file.  Private medical records dated October 1999, November 
1996 through December 1999, and May 2000 are also of record.

Private medical records dated November 1996 through December 
1999 show that the veteran was treated for pain in his 
thoracic and cervical area beginning in November 1996.  A 
record dated April 1999 states that the veteran has multiple 
sclerosis.  July 1999 treatment records state that the 
veteran was complaining of numbness from his stomach to his 
ankles, but that the veteran's symptoms have been relatively 
stable.  An October 1999 record states that the veteran had 
significant paresthesia of his lower extremities.  An MRI 
report, dated November 1999, states that the multiple areas 
of marked edema with lesions are no longer evident.  The 
report also states that there were areas of increased signal 
in the periventricular white matter regions, compatible with 
multiple sclerosis.  

A letter from Ram Chandra, D.O., dated in October 1999, 
reported that the veteran has exhibited multiple symptoms 
consistent with multiple sclerosis.  Dr. Chandra also stated 
that the veteran had been diagnosed with multiple sclerosis 
in 1997, following a June 1997 MRI that showed multiple areas 
of abnormal signal within the carona radiata bilaterally and 
had the appearance of a demyelinating process suggestive of 
multiple sclerosis.  At that time, Dr. Chandra related that 
the veteran was having continued paresthesias in his lower 
extremities.

The record also contains a report from an electromyographic 
(EMG) examination and nerve conduction study, dated May 2000.  
According to the report, the EMG of the lumbosacral 
paraspinals, L1-S1 were normal, as were the left and right 
lower extremities.  The only findings to the contrary were a 
persistent fibrillation of the left gastrocnemius and 
fasciculations were observed in the right abductor hallucis 
and left gastrocnemius.  The report indicated that these 
findings were suggestive of a minimal bilateral S1 root 
irritation, possibly due to an anatomical abnormality at the 
L5-S1 versus multiple sclerosis.  The peripheral nerve 
conduction study results were determined to be within normal 
limits.

VA medical records from August 1998 through October 1999 have 
also been associated with the veteran's claims file.  A 
record dated September 1998 indicates that the veteran 
related that he has been diagnosed with multiple sclerosis.  
The other VA medical records are negative as to complaints or 
treatment regarding the veteran's multiple sclerosis.  

The December 1999 VA examination report shows that the 
veteran related that he was diagnosed with multiple sclerosis 
in 1997, following symptoms of left-sided numbness.  The 
veteran also related that he had four or five exacerbations 
since his diagnosis, including one right-sided "motor 
seizure."  The veteran also complained of decreased vision, 
several episodes of loss of vision, patchy numbness in the 
left side of his back and bilateral feet with associated 
muscle spasms, and imbalance.  The veteran related that he 
has some bilateral lower extremity weakness and left foot 
dragging, but that he does not have any facial symptoms, 
fatigue, bowel or bladder incontinence, or impotence.  The 
veteran also stated that he cannot work his second job due to 
his lower extremity weakness.  The veteran also indicated 
that he has flare-ups without precipitating, aggravating, or 
alleviating factors and with varying severity and 
symptomatology.  Physical examination revealed that the 
veteran's speech was fluent and that his sensory modalities 
were intact except for decreased vibratory sense in the right 
toe.  The neurological examination showed that the veteran's 
cranial nerves were intact and that the veteran's pupils were 
equally round and reactive to light, without any intranuclear 
ophthalmoplegia or afferent pupillary defect.  Motor 
examination showed minimal weakness in the right upper 
extremity with a right pronator drift, but that the remainder 
of the motor examination was 5 out of 5 with normal tone and 
no spasticity or tremor.  Deep tendon reflexes are symmetric 
and coordination and gait are normal.  The veteran was 
diagnosed with relapsing multiple sclerosis.  

The veteran's multiple sclerosis is rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8018.  A 30 percent disability evaluation is the minimum 
rating warranted for a diagnosis of multiple sclerosis.  The 
minimum rating requires ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification (e.g., headaches, dizziness, and 
fatigability) must be considered on the basis of the 
diagnosis.  Subjective residuals are accepted when they are 
consistent with the disease and not more likely to be 
attributed to another disease or no disease.  See 38 C.F.R. 
§ 4.124a, Note.  When ratings in excess of the minimum are 
assigned, diagnostic codes that are utilized as the basis of 
an evaluation must be cited, in addition to the diagnostic 
codes identifying the diagnoses.  The regulations also 
specify that partial loss of use of one or more extremity 
from neurological lesions may be rated by comparison with 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8530.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has experienced loss of use of any of his 
extremities.  While the veteran is noted as having numbness, 
muscle spasms, and weakness, there has been no evidence of 
incomplete or complete paralysis of the cranial or peripheral 
nerves.  The veteran's cranial nerves and sensory modalities 
were intact.  Moreover, deep tendon reflexes were symmetric, 
and the veteran's coordination and gait were normal.  The 
veteran had no spasticity or tremor upon motor examination.  
The Board recognizes that the veteran had minimal weakness of 
the right upper extremity upon motor examination, but also 
notes that the minimal abnormal findings from the veteran's 
EMG examination appear to be related to an anatomical 
abnormality as opposed to the veteran's multiple sclerosis.  
Additionally, the medical evidence of record does not show 
any facial symptoms or fatigability.  Therefore, the 
veteran's symptomatology most closely fits within the 
criteria for the currently assigned 30 percent disability 
evaluation.

In reaching this decision, the Board has also considered 
whether the veteran is entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his multiple sclerosis, standing alone, has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
Board notes that although the veteran stated to the VA 
examiner that he had to give up his second job due to the 
lower extremity weakness caused by his disability, this 
statement makes no specific reference to the type of work his 
second job required.  Nevertheless, it appears that the 
veteran has missed no work at his primary place of employment 
because of his multiple sclerosis.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for multiple sclerosis, on either a 
schedular or extra-schedular basis.



ORDER

An evaluation in excess of 30 percent for multiple sclerosis 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

